 

Exhibit 10.2

 

[ex10-2_001.jpg]

 

October 19, 2020

 

David Chasteen

 

Dear David,

 

CipherLoc Corporation (“CipherLoc”), a dynamic company in the data encryption
market, is pleased to offer you an opportunity to join our exciting and diverse
team as we innovate and establish polymorphic encryption as the market standard
for quantum resistant data encryption.

 

The following letter of offer will detail the specifics regarding your
remuneration package on our offer of employment to you:

 

1. Compensation       ● $100,000 salary annually.   ● Discretionary annual bonus
target based on company and personal objectives.   ● Your start date will be
mutually agreed.   ● In addition, you will be provided with severance and
company sale bonus commitments as described in the Employment Agreement.

 

2. Benefits         ● You will be entitled to paid time off as company policy
dictates. In addition, you will be paid for the standard company holidays.   ●
You will be entitled to an extensive company paid health care benefits package.
CipherLoc pays for the majority of medical, vision, and dental coverage for
employees and eligible dependents. Benefits will commence the first day of the
month following the date of hire. You will be responsible for completing the
necessary paperwork for enrollment as quickly as possible to ensure there is no
lag time in coverage.

 

3. Position         ● Your position will be Chief Executive Officer reporting
directly to the Board of Directors.   ● You will remain a Director of the
Company.   ● You will spend such time as you and the Company mutually agree is
necessary conducting the business of CipherLoc.

 

6836 Bee Caves Road, Bldg 1, Suite 279, Austin, TX 78746
www.quantanova.com



 

 

 

 

[ex10-2_002.jpg]

 

4. Company Equity         ● You will be eligible for annual stock option and/or
restricted stock unit grants.   ● The Board of Directors must approve these
options prior to issuance. A stock option or restricted stock unit is considered
granted the day the Board of Directors approves and ratifies the stock option
grant at a specific board of directors meeting and vesting will be as per
CipherLoc’s standard option plan.   ● Additionally, the shareholders ultimately
have to approve the establishment of any equity based incentive plans.   ● You
will be eligible for further equity-based compensation on an annual basis.

 

David, I along with the rest of the team look forward to working with you as
members of an exciting and unique team of professionals, who collectively form
CipherLoc, as we expand the horizons for proven mobile information systems.

 

If you require assistance or have any questions regarding the terms and
conditions contained in the offer, please do not hesitate to call me. I would be
happy to assist you.

 

Please sign below signifying your acceptance of the terms and conditions
contained in this offer of employment and your acknowledgement that the company
has relied on the representations made by you during the interview process in
making this offer. You acknowledge and agree that the Company may require a
background check, credit check, reference check and verification of all
information which you have provided to them in connection with this offer of
employment. This offer of employment is not to be considered an offer of
permanent employment and as such your employment is always considered to be at
will.

 

Yours truly,

 

CipherLoc Corporation

 

/s/ Tom Wilkinson   Tom Wilkinson   Chairman of the Board of Directors  

 

Accepted:

 

/s/ David Chasteen   October 19, 2020 David Chasteen      Date

 

6836 Bee Caves Road, Bldg 1, Suite 279, Austin, TX 78746
www.quantanova.com

 

 

 

 